MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Feb 11 2019, 10:46 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                         Curtis T. Hill, Jr.
McCaslin & McCaslin                                       Attorney General of Indiana
Elkhart, Indiana
                                                          Frances Barrow
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              February 11, 2019
Parent-Child Relationship of                              Court of Appeals Case No.
P.R. (Minor Child) and                                    18A-JT-1771
J.R. (Father),                                            Appeal from the Elkhart Circuit
                                                          Court
Appellant-Respondent,
                                                          The Honorable Terry C.
        v.                                                Shewmaker, Senior Judge
                                                          The Honorable Deborah A.
Indiana Department of Child                               Domine, Magistrate
Services,                                                 Trial Court Cause No.
                                                          20C01-1705-JT-30
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019                Page 1 of 11
[1]   J.R. (“Father”) appeals the Elkhart Circuit Court’s termination of his parental

      rights to his daughter, P.R. He argues that the Department of Child Services

      (“DCS”) did not prove his parental rights to P.R. should be terminated by clear

      and convincing evidence.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On June 13, 2016, DCS filed a petition alleging that the thirteen-year-old child,

      P.R., was a child in need of services (“CHINS”). This petition alleged that P.R.

      was sexually abused by R.R.’s (“Mother’s) boyfriend, resulting in P.R.’s

      pregnancy, and that Mother was unable to provide a stable home for P.R. At

      the initial hearing, Mother admitted that P.R. was a CHINS. Father appeared

      at the initial hearing, stating that he had had limited contact with P.R. since

      2005, and did not have any personal knowledge of what occurred in Mother’s

      home. Pursuant to the dispositional order in the CHINS matter dated July 13,

      2016, the child was placed in kinship care. Also in accordance with the

      dispositional order, Father was to have supervised visitation with P.R.

      Approximately four months later, in a progress report dated November 7, DCS

      reported that Father had not yet contacted DCS to set up visits with the child.


[4]   DCS filed a petition to terminate parental rights on May 22, 2017. The court

      held a hearing on this petition on September 1, 2017, at which Mother

      voluntarily relinquished her parental rights. Father did not appear for this

      hearing, and his rights were terminated. Father filed an appeal on September

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 2 of 11
      29, 2017. On the first appeal, DCS acknowledged that Father was not provided

      with notice of the termination hearing, and this court remanded the matter to

      the trial court for further proceedings. A second termination hearing was held

      on June 26, 2018. At this second termination hearing regarding Father’s

      parental rights, the ongoing family case manager (“FCM”) Laura Stapleton, the

      Court Appointed Special Advocate (“CASA”) Cheryl Koester, P.R.’s therapist,

      Jacyln Clem (“Clem”), and Father testified.


[5]   FCM Stapleton testified that she had been an ongoing case manager for DCS

      for approximately six years. She was assigned to the matter after removal and

      has been P.R.’s only ongoing case manager. She testified that P.R. was not

      initially placed with Father in spite of his status as the non-offending parent

      because he was homeless and registered on the sex offender registry as a “sexual

      violent perpetrator.” Tr. p. 13. She further testified that P.R., a teenager, had

      been “very verbal about wanting her parent’s [sic] rights terminated.” Tr. p. 15.

      Her understanding was that P.R. did not want any contact with her Father. She

      observed P.R. to be happy in her foster home and that P.R. had told her that

      P.R. wanted her home to be her forever home. She believed that, given P.R.’s

      diagnoses of Post Traumatic Stress Disorder (“PTSD”) and Reactive

      Attachment Disorder (“RAD”) and the lack of bond between Father and P.R.,

      Father would not be able to meet P.R.’s treatment needs. She was further

      concerned about Father’s lack of a stable home. When FCM Stapleton told

      P.R. that Father had “kind of, come back into the picture and has been wanting

      to obtain, or have a relationship with her,” P.R. indicated that she did not want


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 3 of 11
      to see Father. Tr. p. 22. P.R. did, however, have a “good-bye” visit with Father.

      Tr. p. 30. The FCM understood that P.R. “wants to move on.” Tr. p. 28. FCM

      Stapleton testified that P.R. was happy in her foster home and that there were

      two other kids there and lots of animals. P.R. wanted this to be her “forever

      home,” and the foster parents had indicated a desire to adopt P.R.


[6]   Therapist Clem testified that she completed a parenting assessment of J.R. and

      served as a therapist to P.R. She was unable to complete the observation

      portion of the parenting assessment because P.R. was not allowed to see J.R. at

      the time. However, her parenting assessment suggested that J.R. had some

      personal and inter-personal characteristics similar to those of known physical

      child abusers. J.R.’s status on the sex offender registry also caused her concern

      for the possibility of unsupervised contact between P.R. and J.R. In her role as

      therapist to P.R., she observed that P.R. had internalized her trauma and

      initially had trouble expressing her emotions. However, over time P.R. learned

      to identify and express her emotions. The therapist also testified that P.R.

      wished for both of her parents’ rights to be terminated because they did not

      provide what P.R. needed when she was younger and “she wanted to have

      better opportunities and to be able to move forward in her life and have a good

      life.” Tr. p. 41. Clem felt that there was no bond between P.R. and Father, that

      P.R. felt abandoned by Father because he was not there for her and that

      termination would allow her to move forward in her life and put her past

      traumas behind her.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 4 of 11
[7]   The CASA initially had a lot of concerns when she became involved in the

      matter as P.R. was fourteen years old and pregnant. She testified that Father

      had not had a relationship with P.R. for some amount of time, and during the

      time she served as CASA, there was no contact between P.R. and Father.

      Father was not present for the Child and Family Team Meetings (“CFTMs”) or

      court hearings. She further testified that in the beginning of the case, in August

      and September of 2016, P.R. had indicated that she would agree to supervised

      visitation with Father if Father wanted to see her, but Father did not initiate

      any request to see her. She also believed that DCS had a hard time getting in

      touch with Father. She later proofread a letter P.R. sent to the court indicating

      that P.R. did not want to see Father any more. The CASA understood that P.R.

      wanted the termination because she wanted to be adopted. She also observed

      that P.R. felt abandoned by Father and that a forced relationship with her

      Father would be very disruptive.


[8]   Father testified that he was on the Indiana Sex Offender Registry and that this

      registry shows him as homeless. He further testified that he could not live with

      his wife due to issues with the registry and the apartment complex. He does,

      however, use the address for his mailing address. He was trying to save money

      to purchase a home that he could live in with his wife. Father also testified that

      he had a strong bond with P.R. until she was approximately four years old.

      During that time, P.R.’s mom was in the picture “[o]ff and on, because she’s

      too busy doing drugs.” Tr. p. 63. According to Father, a sheriff told him he had

      no legal custody to P.R. and that he “g[a]ve [her] up”. Tr. p. 64. Mother had


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 5 of 11
       found a new boyfriend, and Father tried to get in contact with P.R., but Mother

       had pushed him away because she was with someone else. He became aware of

       DCS involvement with P.R. in June of 2016 when Mother called him to let him

       know DCS was removing P.R. from her care. He initially did not believe

       Mother because he thought she was likely on drugs, but he appeared at the

       initial hearing once he received a letter. He agreed that he likely missed a lot of

       court hearings due to his mailing situation. Father testified that he did not want

       to lose his rights due to what happened to P.R. because he was not the one who

       caused it. He did not believe the testimony of the FCM and the therapist that

       P.R. wanted the rights of her parents to be terminated so she could move on.

[9]    The trial court entered an order terminating Father’s parental rights the next

       day, on June 27, 2018. Father filed the instant appeal.


                                      Discussion and Decision
[10]   The termination of parental rights is controlled by Indiana Code section 31-35-

       2-4(b)(2), which provides that a petition to terminate parental rights must allege:


               (A) that one (1) of the following is true:

                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

                        (ii) A court has entered a finding under IC 31-34-21-5.6
                        that reasonable efforts for family preservation or
                        reunification are not required, including a description of
                        the court's finding, the date of the finding, and the manner
                        in which the finding was made.



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 6 of 11
                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date
                        the child is removed from the home as a result of the child
                        being alleged to be a child in need of services or a
                        delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

[11]   The burden is on DCS to prove each element by clear and convincing evidence.

       I.C. § 31-37-14-2; In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). However, as

       Ind. Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the trial court

       is required to find that only one prong of that subsection has been established by

       clear and convincing evidence. In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App.

       2010). If the court finds the allegations in a petition are true, the court shall

       terminate the parent-child relationship. I.C. § 31-35-2-8(a). If the court does not



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 7 of 11
       find that the allegations in the petition are true, it shall dismiss the petition. Id.

       at § 8(b).

[12]   We have often noted that the purpose of terminating parental rights is not to

       punish parents but instead to protect their children. In re S.P.H., 806 N.E.2d
874, 880 (Ind. Ct. App. 2004). Although parental rights are constitutionally

       protected, the law allows for the termination of such rights when parents are

       unable or unwilling to meet their responsibility as parents. Id. Indeed, a parent’s

       interests must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights. In re G.Y., 904 N.E.at

       1259. The court need not wait until a child is harmed irreversibly before

       terminating the parent-child relationship. In re J.S., 906 N.E.2d 226, 236 (Ind.

       Ct. App. 2009).	An inability to provide adequate housing, stability, and

       supervision, combined with the current inability to provide the same, will

       support a finding that continuation of the parent-child relationship is contrary

       to the child’s best interests. In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.

       2005).

[13]   We have long had a highly deferential standard of review in cases involving the

       termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind. Ct. App.

       2011). We neither reweigh evidence nor judge witness credibility. In re E.M., 4
N.E.3d 636, 642 (Ind. 2014). Rather, we consider only the evidence and

       inferences most favorable to the judgment. Id. When we review a trial court’s

       findings of fact and conclusions of law in a case involving the termination of

       parental rights, we first determine whether the evidence supports the findings;

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 8 of 11
       secondly, we determine whether the findings support the judgment. A.D.S. v.

       Indiana Dep’t of Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans.

       denied.


[14]   In its June 27, 2018 order, the trial court found that “DCS has proven the four

       elements contained in the cited statute” and listed findings of facts in support of

       its conclusions. Appellant’s App. Vol. II. pp. 12–19. Here, the evidence

       supported all of the trial court’s findings, and the findings supported the

       judgment.


[15]   The evidence supported the trial court’s findings that P.R. had been adjudicated

       a CHINS since June 16, 2016 and had not been returned to the care of her

       parents at the time of the termination order, establishing the requirements of

       Ind. Code section 31-35-2-4(b)(2)(A)(i). The foster family with whom P.R. had

       been living indicated that they intended to adopt if parental rights were

       terminated, and the CASA, FCM, and therapist all testified that P.R. was

       happy in her current home, supporting the findings made by the trial court with

       respect to Ind. Code section 31-35-2-4(b)(2)(D).


[16]   The evidence also supported the trial court’s findings that termination was in

       P.R.’s best interest. The therapist testified that P.R. was happy in her foster

       home and that the child wanted a fresh start, away from the homelessness and

       drug use. The therapist also testified that failure to terminate parental rights

       would be harmful to the child and cause P.R. to lose trust and faith in

       humanity. The FCM testified that P.R. is aware that Father had recently


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 9 of 11
       wanted to be involved in her life in spite of his previous absence and lack of

       participation, and P.R. did not want contact. She testified the child wanted to

       move on and that J.R. was unable to properly care for the child. The evidence

       supported the trial court’s findings with respect Ind. Code section 31-35-2-

       4(b)(2)(C).


[17]   In support of its finding that continuation of the parent-child relationship posed

       a threat to the well-being of the child, the trial court relied on evidence that, at

       the time of P.R.’s removal, Father was homeless, he was under probation

       supervision for a serious sex offense, and he had no bond with P.R. The trial

       court also relied on evidence that, at the time of P.R.’s removal, J.R. had not

       seen P.R. for nine years and took no action to gain custody of her in spite of his

       acknowledgement that he was aware that Mother was unstable and using drugs.


[18]   The trial court also relied on evidence that a referral was made for Father to

       establish supervised visitation for an eight-month period in the CHINS

       proceeding, but Father never made contact. When he finally did re-appear,

       P.R., a teenager, indicated that she did not want to visit with her father. The

       trial court also concluded that P.R. blamed Father for abandoning her and not

       protecting her from the trauma she experienced. The trial court also relied on

       the parenting assessment completed by the therapist that Father was at high risk

       to abuse, the fact that Father could not live with his wife, and that he was

       registered on the sex offender registry as homeless in support of its conclusions

       that the continuation of the parent-child relationship posed a threat to the well-



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019   Page 10 of 11
       being of the child. This evidence presented at the termination more than

       supports the trial court’s findings.1


                                                    Conclusion

[19]   Having concluded that clear and convincing evidence supports the trial court’s

       findings, and that DCS established all of the requirements in Ind. Code section

       31-35-2-4(b) for the termination of Father’s parental rights to P.R. by clear and

       convincing evidence, we affirm the trial court’s order of June 27, 2018

       terminating J.R.’s parental rights to P.R.

[20]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       1
         Since we have concluded that DCS has proven by clear and convincing evidence that a continuation of the
       parent-child relationship poses a threat to the well-being of the child, we do not need to reach whether there
       is a reasonable probability that the conditions that led to removal will not be remedied. See Ind. Code § 31-35-
       2-4(b)(2)(B); see also In re A.K., 924 N.E.2d at 220.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1771 | February 11, 2019                 Page 11 of 11